Citation Nr: 1804603	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an unspecified depressive disorder, to include as secondary to service-connected migraine disorder and duodenal ulcer.

2.  Entitlement to service connection for an eye disorder, claimed as residuals of a physical altercation.

3.  Entitlement to service connection for a mood disorder, claimed as residuals of a physical altercation.

4.  Entitlement to an initial compensable rating for scar residuals of thoracic surgery. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1982 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2002 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  No hearing was requested.  

In June 2015, the Board remanded the Veteran's claims to obtain VA examinations and to issue a statement of the case for the claims of entitlement to service connection for a mood disorder, service connection for an acquired psychological disorder, and increased rating for scars.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than a personality disorder, to include posttraumatic stress disorder (PTSD) and depression to a claim of entitlement to service connection for unspecified depressive disorder, to include as secondary to migraines and duodenal ulcer.  This is based on the characterization of the Veteran's disorder as contained in the November 2017 VHA opinion.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2017, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of migraine headaches.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2017).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in December 2017, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (applying Due Process protections to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (holding that regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).


FINDINGS OF FACT

1.  The unspecified depressive disorder is proximately due to both his service-connected migraine disorder and service-connected duodenal ulcer.  

2.  The weight of the evidence is against a nexus between any in-service event and the Veteran's eye disorder.  

3.  The Veteran's orbital floor fracture, left side, preexisted service.

4.  The preponderance of the evidence shows that the Veteran's orbital floor fracture, left side, was not worsened beyond the natural progress of the disease during service.

5.  The Veteran's personality disorder is not a disability for VA compensation purposes.  

6.  The Veteran's scar residuals of thoracic surgery are not characterized by one or more characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder as secondary to service-connected migraine disorder and duodenal ulcer have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The Veteran's preexisting orbital floor fracture, left side, was not aggravated during active service, and the criteria for service connection have not been met.  38 U.S.C. §§ 1111, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

3.  By law, the Veteran's personality disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).

4.  The criteria for an initial compensable rating for scar residuals of thoracic surgery have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran has filed three claims for service connection.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's first claim is entitlement to service connection for an unspecified depressive disorder, to include as secondary to service-connected migraine disorder and duodenal ulcer.  Regarding a current diagnosis, a December 2015 VA examiner states that the Veteran does not have depression and a November 2017 VHA examiner states that the Veteran has an unspecified depressive disorder.  As the evidence is at least in equipoise, the evidence favors a diagnosis of depression.  

Regarding nexus, the November 2017 VHA opinions states that the Veteran's unspecified depressive disorder is at least as likely as not proximately due to his service-connected migraines and duodenal ulcer.  The examiner notes depressive symptoms prior to service.  But post-service medical records indicate that "symptoms due to migraines and duodenal ulcer were significant and affected [the Veteran's] quality of life, thereby affecting his mood states . . . ."  The examiner concludes that depression "certainly was exacerbated by the aggregate impact of his medical conditions, esp. his migraines and duodenal ulcer later in life."  

The November 2017 VHA medical opinion is probative because it is based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Because the evidence supports a current diagnosis of a disorder that proximately due to his service-connected disorders, service connection is warranted.  

The Veteran's second claim is entitlement to service connection for an eye disorder, claimed as residuals of a physical altercation.  The Veteran's March 1982 entrance examination indicates "eye injury, needed surgery on eye [in] 1970."  Later service treatment records (STRs) indicate that as part of the 1970 surgery the Veteran had a metal plate installed above his left maxillary area.  See December 1986 STRs.  In December 1986, the Veteran had an altercation in which he was punched in the right side of the face, resulting in swelling of his entire face but no hospitalization or loss of consciousness.  The Veteran seeks service connection for an eye disorder based on this altercation.  He is also arguing that his pre-existing left eye injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A December 2015 VA eye exam indicates that the Veteran has nuclear sclerotic cataracts in both eyes, wears glasses, and had an orbital floor fracture of the left side in 1970.  The Veteran "shows no residuals and no ocular sequelae" with "good retinal health."  According to the examiner, cataracts are consistent with the Veteran's age.  Also, the in-service injury did not aggravate the Veteran's pre-service left eye injury because there was no resulting hospitalization, a CT scan was normal, and the punches were thrown to the right side of the Veteran's face, not the left side where the metal plate was inserted.  

Here, there is no evidence that the Veteran's left eye injury worsened during or after service, given the fact that he had a normal CT scan during service and has no current residuals.  See 38 C.F.R. § 3.306(a).  The Veteran's cataracts have been officially ascribed to the natural aging process.  The Veteran's refractive error requiring glasses is not a compensable disease for VA purposes.  38 C.F.R. § 3.303(c); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003).  For these reasons, the Veteran is not entitled to service connection for left eye injury, cataracts, or refractive error.  

The Veteran's third claim for service connection is for a mood disorder, claimed as residuals of a physical altercation.  In December 2015, a VA examiner diagnosed the Veteran with an unspecified personality disorder with antisocial features.  There was no diagnosis of a mood disorder.  Personality disorders as such are not diseases or injuries within the meaning of the applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017).  This means that personality disorders cannot be service connected, even on the basis of in-service aggravation.  With regard to service connection for a mood disorder, as the law and not the evidence is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2012, the RO granted service connection for scar residuals of thoracic surgery at an initial rating of 0 percent under Diagnostic Code 7805.  The Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from November 17, 2011, the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118.  Also under Diagnostic Code 7805, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  Id.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  A 10 percent rating is appropriate for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  Id.  A 30 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement are: 1) scar is 5 or more inches (13 or more cm) in length; 2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. Id.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Id.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  Id.

In March 2015, a VA scars examination was conducted.  That examination revealed six linear scars, three of which had a length of 1 cm, with the remaining scars having lengths of 1.5 cm, 2 cm, and 3 cm.  None of the scars were painful or unstable.  The examiner indicated that there was no limitation of function because of scars.  There was no evidence of depressed surface contour, elevated surface contour, scar adherence to underlying tissue, hypo- or hyper-pigmentation, abnormal skin texture, missing underlying soft tissue, or skin that was indurated and inflexible.  In sum, there was no evidence of one or more characteristics of disfigurement so as to support a compensable rating under Diagnostic Code 7800.  

The evidence does not support a higher rating under a different Diagnostic Code.  There was no evidence of a deep and nonlinear scar with an area of six inches or greater so as to support a compensable rating under Diagnostic Code 7801.  There was no evidence of a superficial, nonlinear scar with an area of 144 square inches or greater so as to support a compensable rating under Diagnostic Code 7802.  Finally, the finding that none of the Veteran's scars were painful weighs against a compensable rating under Diagnostic Code 7804.  


ORDER

Service connection for unspecified depressive disorder is granted.  

Service connection for vision problems, claimed as residuals of a physical altercation, is denied.  

Service connection for a mood disorder, claimed as residuals of a physical altercation, is denied.

Entitlement to an initial compensable rating for scar residuals of thoracic surgery is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


